Citation Nr: 1723109	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The February 2010 rating decision on appeal and the subsequent May 2012 statement of the case addressed five issues, including service connection claims for shin splints, bipolar disorder, and diabetes mellitus.  In his VA Form 9, the Veteran explicitly indicated that he wished to limit his appeal to entitlement to service connection for PTSD, anxiety, and depression, which claims were all previously denied in a May 2006 rating decision.  The Board finds that the Veteran expressed a clear intent to limit his claims.  See, e.g., 38 C.F.R. § 20.202 ; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Accordingly, the Board has recharacterized the claims as indicated above and will not address the shin splints and diabetes mellitus claims.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities. As emphasized in Clemons, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

In April 2015, the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a joint motion for remand (Joint Motion).  These issues are again before the Board for consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Joint Motion, the parties agreed, in part, that the Board erred by not considering the Veteran's statements that he sought mental health treatment at the Naval Psychiatric Unit in the early 1980s.  Since there are currently no service records substantiating that claim, upon remand, the Veteran should be asked to further identify the location, facility, and dates of this treatment, to the extent possible.  Records should be requested directly from the facility at which the Veteran alleges treatment.  If such records exist, they have the potential to substantiate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify the location, facility, and dates of any in-service psychiatric treatment.  Efforts should then be made to obtain the identified mental health treatment records directly from the military facility at which the Veteran alleges treatment, or from any other appropriate source that may have the records.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




